DALEY, J.,
concurring.
|,I agree with the writer’s recommendation to reverse the trial court’s judgment dismissing plaintiffs’ petition but for different reasons than those stated. I believe service on the governor was permissible.
Louisiana Code of Civil Procedure article 1265 provides general service information for service on the state:
Service of citation or other process on any political subdivision, public corporation, or state, parochial or municipal board or commission is made at its office by personal service upon the chief executive officer thereof, or in his absence upon any employee thereof of suitable age and discretion.
The Louisiana Constitution article TV § 5 provides the “governor shall be the chief executive officer of the state.”
R.S. 13:5107 is more specific with reference to service of a suit on a state agency providing:
A. In all suits filed against the state of Louisiana or a state agency, citation and service may be obtained by citation and service on the attorney general of Louisiana, or on any employee in his office above the age of sixteen years, or any other proper officer or person, depending upon the identity of the named defendant and in accordance with the laws of this state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and in accordance with the laws of this state, and on the department, board, commission, or agency head or person, depending upon the identity of the named defendant and the identity of the named board, commission, department, agency, or officer through which or through whom suit is to be filed against.
| ¡¡While R.S. 13:5107 is more specific than C.C.P. art. 1265, R.S. 13:5107 does not prohibit service as provided in C.C.P. art. 1265.
I reject appellee’s claim that R.S. 39:1538 applies to this matter in its present procedural posture. R.S. 39:1538(4) refers to the procedure for collecting on a claim against the state or a state agency.
For the foregoing reasons, I would reverse the judgment of the trial court.